                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

WILLIE J. JACKSON                                                                    APPELLANT

V.                                                      CIVIL ACTION NO. 4:19CV00031-NBB

GUARANTY BANK & TRUST COMPANY                                                          APPELLEE


       ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER

       This cause comes before the court upon the pro se appellant’s letter motion for a

temporary restraining order. Upon due consideration, the court finds that the motion is not well

taken and should be denied.

       The appellant, Willie J. Jackson, is the debtor/plaintiff in a Chapter 11 bankruptcy

proceeding in the United States Bankruptcy Court for the Northern District of Mississippi, Case

No. 17-12602, and a related adversary proceeding, Case No. 19-01001, against his creditor,

Guaranty Bank & Trust Company. The above-styled case is an appeal to this court of an order

entered by the bankruptcy court in the adversary proceeding.

       The bankruptcy court entered an agreed order in the adversary proceeding on January 15,

2019, representing an agreement, negotiated on Jackson’s behalf by his attorney, between

Jackson and the bank, resolving the underlying matter of Jackson’s complaint to enjoin the bank

from foreclosing on his real property and setting forth amended loan repayment terms. Jackson

then filed, pro se, a motion to reconsider, asserting that his attorney negotiated the agreement

without his consent. The bankruptcy court held a hearing on the motion to reconsider on

February 14, 2019, noting in its corresponding order dated the following day that Jackson’s

attorney “presented evidence in the form of credible witness testimony to show that the Debtor

was fully apprised of and agreed to the terms of the Agreed Order before its entry.” The
bankruptcy court nevertheless granted Jackson’s requested relief in part, setting out a more

detailed and extended loan repayment schedule. Apparently aggrieved by the terms of this order

as well, Jackson subsequently filed, also pro se, a notice of appeal on February 22, 2019.

         On March 4, 2019, Jackson filed in this court a letter motion for a temporary restraining

order asking the court to enjoin the bank from foreclosing on his property until the appeal is

resolved. Jackson has failed, however, to support his motion with a sufficient legal or factual

basis.

         A party moving for a temporary restraining order must establish four elements:

         (1) a substantial likelihood of success on the merits; (2) a substantial threat that
         the movant will suffer irreparable injury if the temporary restraining order is
         denied; (3) that the threatened injury outweighs any damage that the temporary
         restraining order might cause the defendant; and (4) that the temporary restraining
         order will not disserve the public interest.

Jackson Women’s Health Org. v. Currier, 760 F.3d 448, 452 (5th Cir. 2014). “A

temporary restraining order is an extraordinary remedy which should not be granted

unless the party seeking it has clearly carried the burden of persuasion on all four

requirements.” Whole Woman’s Health v. Paxton, 264 F. Supp. 3d 813, 818 (W.D. Tex.

2017) (citing PCI Transp., Inc. v. Fort Worth & Western R.R. Co., 418 F.3d 535, 545 (5th

Cir. 2005)). The decision to grant a temporary restraining order “is to be treated as the

exception rather than the rule.” Mississippi Power & Light Co. v. United Gas Pipe Line,

Inc., 760 F.2d 618, 621 (5th Cir. 1985).

         Jackson has established none of the elements required for issuance of a temporary

restraining order or even attempted to do so. Even under the more lenient standard

afforded to pro se litigants,1 Jackson’s motion is insufficient to serve as a basis for his


1
  See, e.g., Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (acknowledging that filings of pro se
litigants are “held to less stringent standards than formal pleadings drafted by lawyers”).

                                                         2
requested relief, especially considering the extraordinary nature of the remedy and the

heightened burden requirement.

       For the foregoing reasons, the court finds that the appellant’s letter motion for

temporary restraining order should be, and the same is hereby, DENIED.

       SO ORDERED AND ADJUDGED this 8th day of March, 2019.



                                             /s/ Neal Biggers
                                             NEAL B. BIGGERS, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                 3
